                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: December 17, 2020
JUDGE:        Brett H. Ludwig
CASE NO.:     19-cv-0484-nhl
CASE NAME:    Colborn v. Netflix Inc et al
MATTER:       Continued Status Conference
APPEARANCES:  George Burnett, Michael Griesbach, April Barker, Attorneys for Plaintiff
              Andrew Colburn, Plaintiff
              James Friedman, Attorney for all Defendants
              Matthew Kelly and Leita Walker, Attorneys for Defendant Netflix Inc.
              Kevin Vick and Jeffrey Payne, Attorneys for Defendants Chrome Media
              LLC, Laura Ricciardi, & Moira Demos
TIME:         10:32 a.m. – 11:22 a.m.
COURTROOM DEPUTY: Melissa P.
             AUDIO OF THIS HEARING IS AT ECF NO. 169


       Counsel for the parties reported on the status of the case and their opinions as to how the
case should proceed. The court considered four pending matters: (1) Chrome Media, Laura
Ricciardi, and Moria Demos’s Motion to Dismiss (ECF No. 34); (2) Netflix, Inc.’s Motion to
Dismiss (ECF No. 118); (3) Plaintiff’s Motion to Compel Initial Disclosures (ECF No. 153); and
(4) Lee Levine’s Expedited Non-Dispositive Motion for Withdrawal of Counsel (ECF No. 168).

                                     MOTIONS TO DISMISS
       The Court took under advisement the Motion to Dismiss filed by Chrome Media (f/k/a
Synthesis Films LLC), Laura Ricciardi, and Moria Demos (ECF No. 34) and the Motion to
Dismiss filed by Netflix, Inc. (ECF No. 118).

                      MOTION TO COMPEL INITIAL DISCLOSURES
       For the reasons stated on the record, the Court will grant in part Plaintiff’s Motion to
Compel. (ECF No. 153.) Defendants will be required to provide additional disclosures and
responses to any overdue or pending discovery requests within 14 days of the Court’s final ruling
on the pending motions to dismiss.

                          MOTION TO WITHDRAW AS COUNSEL
       Due to his upcoming retirement, the Court will grant Mr. Levine’s unopposed motion to
withdraw as counsel for Netflix. (ECF No. 168.)


         Case 1:19-cv-00484-BHL Filed 12/17/20 Page 1 of 2 Document 170
                                           MEDIATION
       Due to the complexity of the case and the expenses associated with protracted litigation,
the Court will order mediation.


       Accordingly, IT IS ORDERED Plaintiff’s Motion to Compel Initial Disclosures (ECF
No. 153) is GRANTED in part. Defendants must provide disclosures and responses to any
overdue or pending discovery requests within 14 days of the Court’s final ruling on the pending
motions to dismiss.
       IT IS FURTHER ORDERED Lee Levine’s Expedited Non-Dispositive Motion for
Withdrawal of Counsel (ECF No. 168) is GRANTED. Lee Levine is granted permission to
withdraw and terminate his appearance for defendant Netflix, Inc.
       IT IS FURTHER ORDERED, to minimize costly pretrial procedures in a case that may
be equitably settled, and to secure the just, speedy, and inexpensive determination of this action,
all parties shall participate in good faith in mediation. The parties shall provide Notice on the
docket on or before January 4, 2021, regarding whether they intend to retain a private mediator
or agree to have the Court refer the matter to a magistrate judge for the purposes of mediation.

       Dated at Milwaukee, Wisconsin this 17th day of December, 2020.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 1:19-cv-00484-BHL Filed 12/17/20 Page 2 of 2 Document 170
